Title: From John Adams to Thomas Jefferson, 25 February 1825
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy 25th. Feby 1825

Every line from you exhilarates my spirits and gives me a glow of pleasure—but your kind congratulations are a solid comfort to my heart. The good-natured and good-humoured acquiescence of the friends of all the candidates gives me a comfortable hope that your prediction may be fulfilled, that the ensuing administration will not be so difficult as in a former letter I had apprehended.
Here we have lost Eustace in whom the people appeared to be better united than under any former Governor but we have a prospect now of a successor in Lincoln in whom the people promise to be still more united so that it is probable that this State will not be so troublesome to the National administration as it was some time ago.
I had not heard of the death of Major Cartwright—that gentleman has been an anxious and laborious writer against boroughs and borough-mongers for more than fifty years. He appears to have had an ardent love for liberty but he never understood the system necessary to secure it—One of those ardent spirits whose violent principles defeated all their benevolent purposes—of whom Horne Took was the most eminent and the great Greek scholar another.
I look back with rapture to those golden days when Virginia and Massachusetts lived and acted together like a band of brothers and I hope it will not be long before they may say redeunt saturnia regna, when I hope the world will hear no more of Hartford Convention or Virginian Armories.
Have you read Genl. Smyth’s Apocalypse? I wish he had read Dupuis. This Genl Smyth appears to have an ardent inquisitive head. I like him much for his curiosity.—My old friend Randolph whose fierce fires appears to have cooled down into a more moderate and dignified light and splendour appears to have lost some of his animosity against me—he has not honoured me with a compliment for a year or two.
I wish your health may continue to the last much better than mine. The little strength of mind and the considerable strength of body that I once possessed appear to be all gone—but while I breathe I shall be your friend. We shall meet again so wishes and so believes your friend—but if we are disappointed we shall never know it.
John Adams